Citation Nr: 0425396	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  98-11 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 31, 1997 
for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1965 to May 1967.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran also perfected an appeal 
from a January 1998 rating decision on the issues of an 
increased disability rating for bilateral hearing loss and 
chronic depressive disorder.  In a February 2000 decision, 
the Board denied a disability rating greater than 40 percent 
for bilateral hearing loss and an earlier effective date for 
the award of TDIU.  It granted a disability rating no greater 
than 70 percent for chronic depressive disorder.  The veteran 
appealed that decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  Pursuant to VA's motion, in an 
April 2001 Order, the Court vacated the Board decision and 
remanded the matter for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).

In an August 2002 decision, the Board again denied an earlier 
effective date for the award of TDIU.  In the decision, it 
noted that it was developing the claims for an increased 
disability rating for bilateral hearing loss and chronic 
depressive disorder pursuant to authority granted 38 C.F.R. § 
19.9(a)(2) (2002).  The veteran appealed that decision to the 
Court.  Pursuant to a joint motion from the parties, in a 
December 2003 Order, the Court vacated the August 2002 Board 
decision and remanded the case to the Board for additional 
consideration of the VCAA.  By letter dated in March 2004, 
the Board advised the veteran, through his representative, 
that there was additional time in which to supplement the 
evidence and argument before the Board.  Argument received 
from the veteran's representative in August 2004 has been 
associated with the claims folder.  The case is again before 
the Board for appellate review.   

With respect to issues of bilateral hearing loss and chronic 
depressive disorder, prior to completing the Board 
development, the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals) invalidated 38 C.F.R. § 19.9(a)(2) 
as inconsistent with 38 U.S.C.A. § 7104 (West 2002).  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  It found that the 
regulation, in conjunction with 38 C.F.R. § 20.1304 (2002), 
allowed the Board to obtain evidence and decide an appeal 
considering that evidence when it was not considered by the 
Agency of Original Jurisdiction (AOJ) and when no waiver of 
AOJ consideration was obtained, which was inconsistent with 
the statute.  Accordingly, in August 2003, the Board remanded 
the case to the RO to complete the necessary development and 
to consider the evidence obtained in the first instance.  The 
Board emphasizes that these issues remain in a remanded 
status; there is no indication that the RO has completed the 
development requested in the August 2003 Board remand or 
recertified the appeal to the Board.  Therefore, the only 
issue currently before the Board is as stated above.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The VCAA, noted above, was enacted in November 2000, during 
the course of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003) (regulations promulgated to implement 
the statutory changes).  Among other things, the VCAA 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

As discussed in the joint motion to the Court, review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  Specifically, 
there is no notice to the veteran that explains which portion 
of evidence needed to substantiate the claim, if any, the 
veteran has the responsibility to provide, and which portion 
of the evidence, if any, VA is obligated to obtain or will 
attempt to obtain on the veteran's behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans, supra.  

Accordingly, the case is REMANDED for the following action:

The RO should notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim for an effective 
date earlier than July 31, 1997 for the 
award of TDIU, and of what information or 
evidence the veteran should provide and 
what information or evidence VA will 
attempt to obtain on his behalf.  The 
notice must comply with 38 U.S.C.A. 
§ 5103(a) and any applicable legal 
precedent.  The RO should allow the 
appropriate period of time for response.  

If any additional information or evidence 
is received or secured following issuance 
of the above notice, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


